Section 95 of Title 15 of the Code of 1940 is in the following language, to-wit: "When an offense is committed on the boundary of two or more counties, or within a quarter of a mile thereof, or when it is committed so near the boundary of two counties as to render it doubtful in which the offense was committed, the jurisdiction is in either county."
Here, the appellant does not deny — in fact he admitted to the officers arresting him — that he was, when arrested, engaged in unlawfully distilling prohibited liquors. But he claimed that he was so engaged in Tuscaloosa County.
Well, perhaps so. But the evidence made it a question for the jury to determine as to whether or not he was so engaged within "one-quarter of a mile" of the line dividing Tuscaloosa and Walker Counties.
The jury were specifically instructed that he could not be convicted in Walker County unless he was so engaged.
They have decided. And he has no valid complaint.
The judgment is affirmed.
Affirmed.